Citation Nr: 1528624	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-18 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for gout affecting all joints, and additional disability involving the pancreas and liver, based on treatment rendered in December 2004 at the VA medical center (VAMC) in West Haven, Connecticut. 

2. Entitlement to an increased rating for post-operative meniscectomy, right knee, currently evaluated as 20 percent disabling, with an additional separate 10 percent evaluation for limitation of flexion effective November 7, 2013.

3. Entitlement to an increased rating for chondromalacia, left knee, currently evaluated as 10 percent disabling, with an additional separate 10 percent evaluation for limitation of flexion, effective November 7, 2013.

4. Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Hartford, Connecticut, Regional Office (RO), which granted an increased rating of 20 percent for post-operative meniscectomy, right knee, an increased rating of 10 percent for chondromalacia, left knee, and denied an increased rating for low back strain and entitlement to TDIU.  The Veteran also appeals an October 2007 rating decision, which denied entitlement to compensation under 38 U.S.C.A. § 1151 for gout affecting all joints, pancreas, and liver. 

These issues were remanded in June 2010 for the scheduling of a Travel Board remand.  That hearing was held in June 2012 before the undersigned Veterans Law Judge.

The issues of increased ratings for the Veteran's service connected right and left knee, and back disabilities, were remanded for further development in an April 2013 Board decision.  All requested development having been completed, these claims now return before the Board.

The issue of entitlement to compensation for a disability under 38 U.S.C.A. § 1151 was denied in an April 2013 Board decision.  However, a December 2014 United States Court of Appeals for Veterans Claims (Court) decision, based on a December 2014 joint motion for partial remand, vacated that portion of the April 2013 Board decision that denied the Veteran's claim of entitlement to 38 U.S.C.A. § 1151 compensation, based on a finding of inadequate reasons and bases, and returned that issue to the Board for further consideration.  As such, all these claims now return before the Board.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's right knee disability has been manifested by pain, effusion, locking, occasional findings of slight instability, and slight limitation of motion.

2. Throughout the pendency of this appeal, the Veteran's left knee disability has been manifested by pain and slight limitation of motion.

3.  The Veteran's low back disability is currently manifested by pain and muscle spasm with occasional limitation of motion, but no evidence of intervertebral disc syndrome or radiculopathy.

4. The Veteran does not have an additional disability which is due to VA treatment in December 2004, in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing a medical procedure; or due to an event not reasonably foreseeable.





CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for instability in the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a separate 20 percent for frequent episodes of locking, pain, and effusion in the right knee, prior to November 7, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258.

3.  The criteria for an increased evaluation of 20 percent for episodes of locking, pain, and effusion in the right knee, on and after November 7, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258.

4.  The criteria for a rating in excess of 10 percent for instability for the Veteran's left knee disability, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

5.  The criteria for rating in excess of 10 percent for arthritis with slight limitation of motion in the left knee on and after November 7, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260, 5261.

6.  The criteria for a 10 percent rating for arthritis with slight limitation of motion in the left knee prior to November 7, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003.

7.  The criteria for the assignment of a rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

7.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability as the result of VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim twice, in April 2013 and June 2010 for further development, specifically for a Travel Board hearing, and for more comprehensive examinations.  A Travel Board hearing was conducted in June 2012, examinations were conducted in November 2013, and the claims for increased rating for were readjudicated in a February 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in March 2005, February 2006, March 2006, September 2007, October 2010, and April 2013, as well as the prior June 2010 and April 2013 Board remands, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

During this appeal, the Veteran was represented by an experienced Veterans Service Organization and attorney who submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c) (4).   In this case, the Veteran was afforded numerous VA examinations, most recently in November 2013, discussed in detail below.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c) (2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veterans Law Judge noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Increased rating claims

The Veteran contends that an increased rating is warranted for his service connected right knee, left knee, and back disabilities.  For the following reasons, the Board will deny these claims.

The Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2014).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee and the back are both considered a major joint.  38 C.F.R. § 4.45.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2014).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

The Veteran's right knee is currently rated as 20 percent disabled for the residuals of a meniscectomy, under Diagnostic Code 5257, with a separate 10 percent evaluation under Diagnostic Code 5260 for limitation of flexion since November 7, 2013.  The Veteran's left knee is currently evaluated as 10 percent disabled under Diagnostic Code 5257, for chondromalacia, with a separate 10 percent evaluation under Diagnostic Code 5260 for limitation of flexion since November 7, 2013.

Reviewing the applicable codes for the Veteran's knees, the general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a , Plate II. 

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion of the knee limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension of the knee limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a . 

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a.

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. Id. Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998). In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

The Veteran's back is currently rated as 20 percent disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the general spine rating formula, for strain of the lumbar spine.

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Fact and Analysis

Reviewing the relevant evidence of record, outpatient treatment records throughout the course of this appeal show periodic treatment for knee and back pain.

X-rays of the Veteran's knees in January 2005 show mild chondrocalcinosis that is nonspecific, but  may be seen in pseudogout, and degenerative disease of the knees, right greater than left.

The Veteran first received a VA examination for his knees and back in March 2005.  At that time, the Veteran reported chronic pain in the knees as well as instability, especially on the right side, as well as severe limitation of motion.  His knees prevented him from walking or standing for very long.  He reported difficulty and inability to put on socks and shoes when his back and knee pain flare up.

On examination, the Veteran's truncal movement was limited to 50 degrees of forward bending, with pain starting at 40 degrees.  Hyperextension was limited to 8 degrees with pain and guarding.  Side bending was limited to 15 degrees bilaterally.  Rotational movement was limited to 15 degrees on the left and 20 degrees on the right.  All truncal movements were protected and guarded and painful towards the end.  The right knee was moderately swollen and the left knee was mildly swollen.  There was more warmth in the right knee than the left knee.  There was mild thigh atrophy bilaterally.  There was tenderness in the right medial joint.  The right patella was hypertensive to touch.  Right knee range of motion was positive from 0 to 120 degrees with pain and guarding towards the end.  There was medial collateral ligament laxity noted on the right side.  Left knee range of motion was from 0 to 110 degrees.  Left knee ligaments were difficult to test, but apparently no significant laxity was present on the medial collateral ligament.  Lateral collateral ligament was intact and the cruciate ligament appeared to be intact.  There was severe pain on valgus stress of the left knee on the medial side.  The Veteran had been recently fitted with hinged knee braces with patella support.  There was severe muscle spasm in the lumbosacral paraspinal muscles with marked tenderness bilaterally.  The Veteran was diagnosed with a severe lumbosacral strain and sprain with myofascial pain syndrome aggravated by his chronic knee condition.  He had moderate degenerative joint disease of the right knee and mild degenerative joint disease of the left knee.

In the report of an August 2005 rheumatology consult, the Veteran reported an increase in knee pain after walking up and down multiple flights of stairs at work.  Examination showed no current knee effusions.  There was pain on compression of the right patella.  There was a well healed surgical scar on the right knee.  Slight medial ligament laxity.  The left knee had milder patella compression tenderness than the right, with good ligament stability.  Range of motion was intact bilaterally.  There was no peripheral edema.  The lumbar area has normal lumbar lordosis.  The paraspinous muscles were tender bilaterally.  The thoracic spine was nontender.

In the Veteran's February 2006 hearing testimony before a local decision review officer, he discussed the pain he was having in his knees and back, and how it interferes with his daily life.

In a February 2006 VA spine and knee exam, the Veteran reported problems with chronic knee pain, and, to a lesser extent, back pain.  His pain is primarily anterior, and typically increased with walking up and down stairs.  He also reported locking in both knees.  On examination, there was minimal suprapetellar bogginess bilaterally.  There was tenderness to palpation over the anterior and inferior pole patella bilaterally.  There was no joint line tenderness to palpation.  There was full range of motions of both knees bilaterally.  The Veteran was only able to come to 45 degrees of flexion in a squat position before pain inhibited any further range.  On the left knee, there was pain at 110 degrees of flexion.  Stability testing was normal.

There was no ligamentous laxity and no erythema.  The Veteran was noted to have a normal back range of motion of 0 to 90 degrees, with pain at 30 degrees of extension.  Left and right lateral flexion and rotation were all normal to 30 degrees of range of motion.  The spine was not painful on motion, and was not additionally limited by repetition of range of motion.  There was no evidence of painful motion, spasm, weakness, tenderness, postural abnormalities, fixed deformity, or abnormality of the musculature of the back.

The Veteran was diagnosed with osteoarthritis of the knees, primarily patellofemoral, and back pain secondary to degenerative disc disease, stable at the present time.

In July 2007, the Veteran was seen with an exacerbation of low back pain, and was noted to have a severe muscle spasm; his back was injected with medication, with some relief of symptoms.

MRI of the lumbar spine in August 2007 showed mild sacroiliac joint disease.

The Veteran received a hearing before a local decision review officer in January 2009; however, that hearing essentially dealt exclusively with the Veteran's complaints related to his 1151 claim and not with these increased rating claims. 
	
The Veteran received a VA examination for his knees and back in December 2010.  At that time, the Veteran reported intermittent low back pain.  He denied actual incapacitating episodes or flare ups.  He reported intermittent stiffness, fatigue, spasms, weakness, decreased motion, however, he denied numbness, paresthesias, leg or foot weakness, bladder complaints, or bowel complaints.  He reported using a cane and brace intermittently for walking.  In his current position as a technician installing different pieces of equipment, he reported exacerbation of his low back pain after prolonged standing.  X-rays of the lumbar spine showed mild sacroiliac joint disease.

On examination, the Veteran had normal upright posture and gait.  There was no evidence of painful motion, spasm, weakness, tenderness, atrophy, or guarding.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, and left and right lateral rotation and flexion to 30 degrees.  Sensory examination, motor examination, and reflex testing were all normal.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetition of range of motion testing.

As to the Veteran's knees, he reported bilateral knee pain, weakness, and stiffness, however, he denied swelling, heat, redness, instability, locking, fatigability, or lack of endurance.  He denied any problems with dislocation or subluxation.

On examination, there was objective evidence of pain in the bilateral knee joints during active range of motion.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.  He had a normal gait,  There were no callosities, breakdown, or unusual show wear pattern that would indicate abnormal weight bearing or ankylosis.  Both knees had a range of motion of 0 to 140 degrees, with pain at the extremes of range of motion.  They were both stable, with no evidence of laxity or instability.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetition of range of motion testing.  X-rays of the Veteran's knees at that time showed mild degenerative changes in the left knee and moderate degenerative changes of the right knee.  The Veteran was diagnosed with mild to moderate degenerative joint disease of the bilateral knee joints, and mild degenerative disc disease of the lumbosacral spine.

During a July 2011 VA rheumatology consult, the Veteran indicated that he had a  recent increase in pain in the knees.  On examination both knees had crepitus but full range of motion with no effusion, and they were cool.  There was no laxity on stability testing.  There was a negative patellofemoral grind test, but pain in the right knee on compression of the patella.  There was slight medial joint line tenderness and subpatella tenderness to palpation of the left knee.  The lumbar spine had paraspinal tenderness to palpation and increased tonicity.  X-rays showed arthritis of both knees.  The lumbar spine was noted to have paraspinal hypertonicity.  The Veteran was provided with injections in the knees and back for relief of pain.

At the Veteran's hearing testimony before the undersigned Veterans Law Judge in June 2012, he discussed the problems he had related to his service connected back and knee disabilities.  He specifically indicated that he felt his knees were unstable.
	
A November 2013 VA examination noted the Veteran's diagnosis of degenerative disc disease.  He reported back symptoms occurring about three times a month, lasting 1 day to 1 week.  He reported pain around the lower back that may radiate to the mid back.  He denied any pain radiation into the buttocks or legs, no numbness/tingling, and no weakness.  He reported no limitations to mobility, but occasional stiffness.  He denied lack of endurance or fatigue.  During pain flare ups,   he could sit about 30 minutes, stand about 15 minutes, and walk 30 minutes before requiring a brief rest.  He reported he was able to help with housework and yardwork, except during a pain flare.  He is not working, but is in training to become a recovery counselor.  Forward flexion was to 90 degrees, extension was to 20 degrees, right and left lateral flexion were to 20 degrees, and right and left lateral rotation were to 30 degrees, with pain on most extremes of limitation of motion.  Repetition did not cause additional limitation of range of motion.  Tenderness was noted over the lumbar spine.  Muscle strength and reflex testing were normal.  Straight leg raising test was normal.  There was no evidence of radiculopathy or other neurological findings.  There was no evidence of IVDS of the lumbar spine.  He has a back brace that he uses intermittently.

In a November 2013 knee examination, the Veteran was diagnosed with osteoarthritis of both knees.  He reported significant daily pain in his knees, with stiffness and popping.  He had intermittent buckling, but no locking, subluxation, or dislocation.  His knees cause him problems in squatting and walking up or down a lot of stairs.  Right and left knee flexion was to 130 degrees, with no limitation of extension.  Repetition of range of motion testing did not result in additional limitation of motion.  Pain and tenderness was noted in both knees.  Testing showed both knees to be stable.  Mild swelling was noted in both knees.  The Veteran wore a brace on his left knee regularly.

Based on the aforementioned record, the Board finds that the preponderance of the evidence is against granting evaluations in excess of 20 percent and 10 percent, respectively, under Diagnostic Code 5257 for the right and left knees.  Although the Board also finds that the greater weight of the evidence is against granting ratings in excess of 10 percent for limitation of motion in the left knee on and after November 7, 2013, the Board finds that the evidence does support a 10 percent for limitation of motion in left knee and 20 percent in the right knee for locking, pain, and effusion, for the entire period that these claims have been pending.  

Reviewing the relevant evidence of record, a March 2005 VA examination found right knee flexion limited to 120 degrees with medial collateral ligament laxity.  Left knee range of motion was limited to 110 degrees with no evidence of laxity; the Veteran was noted to have moderate degenerative joint disease of the right knee and mild degenerative joint disease of the left knee.  An August 2005 consult noted full range of motion in both knees, with slight medial ligament laxity on the right.  During a February 2006 VA examination, the Veteran had full range of motion of both knees, with pain at 110 degrees on the left, and with no evidence of instability or ligamentous laxity.  He also reported locking at that time.  During a December 2010 VA examination, the Veteran denied any problems with dislocation or subluxation, and examination showed no evidence of instability.  Both knees had a full range of motion, with pain only on extremes of ranges of motion.  A July 2011 rheumatology consult showed full range of motion of the knees, with no laxity on stability testing.  In a November 2013 VA examination, right and left knee flexion was to 130 degrees with no limitation of extension.  Testing also showed both knees to be stable.  Records throughout the pendency of this claim also reflect complaints of pain and swelling.

In short, the Veteran has only been found to have some mild instability in the right knee, and has never been found to have objective evidence of instability in the left knee.  As such, the criteria for a higher evaluation for either the Veteran's right or left knees under Diagnostic Code 5257, for instability or subluxation, have not been met.  

As to a higher rating for flexion, the Veteran's right knee, throughout the course of this appeal, has generally been found to have a normal range of motion and, even considering pain, has come nowhere near a finding of flexion to 30 degrees or less, such that a rating in excess of 10 percent should be warranted for limitation of flexion of the right knee.  Given the slight limitation of flexion shown in 2005, the Board does believe that the criteria for a 10 percent rating under Diagnostic Code 5003 has been met prior to November 7, 2013.  However, given the history of meniscus surgery on the right knee, the Board has also considered the applicability of Diagnostic Code 5258.  Here, the record does contain complaints of pain, effusion, and locking during the appeal period.  For this reason, and as the Board believes that separate evaluations based on limitation of motion and Diagnostic Code 5258 would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2014), the Board finds that an evaluation of 20 percent under Diagnostic Code 5258 is warranted both on and after November 7, 2013, separate from the 20 percent under Diagnostic Code 5257.

As to the left knee, while the Veteran's left knee flexion has been found to be somewhat less, he has still never been shown during the course of this appeal to have limitation of flexion of the knee of less than 110 degrees; therefore, the criteria for an evaluation in excess of 10 percent for limitation of flexion of the left knee have also not been met.  However, given the limitation of flexion shown in 2005, and the pain on motion to 110 degrees in February 2006, the Board finds that a 10 percent rating prior to November 7, 2013, under Diagnostic Code 5003 has been met.  

Finally, at no time during the course of this appeal has the Veteran been found to have any limitation of extension of either knee, such that a separate rating would be warranted under that code.  Therefore, considering all evidence of record, the Board finds that the criteria for higher evaluations for the Veteran's service connected right and left knee disabilities have not been met, and therefore the Veteran is currently properly rated for his service connected right and left knee disabilities.

In order to warrant an increased rating for his back disability, the Veteran would have to be found to have forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board finds these criteria have not been met.  Reviewing the relevant evidence of record, a March 2005 VA examination report found the Veteran to have only 50 degrees of forward bending, with pain starting at 30 degrees.  In a February 2006 exam, the Veteran had normal back range of motion of 0 to 90 degrees, with no evidence of painful motion.  During a December 2010 VA examination, the Veteran had flexion to 90 degrees and extension to 30, with no evidence of neurological deficits.  In a November 2013 VA examination, the Veteran had forward flexion of the back of 90 degrees, and 20 degrees of extension, with no evidence of any neurological findings and no evidence of any diagnosis of intervertebral disc syndrome.  This evidence does not show forward flexion of 30 degrees or less at any time, and generally showed flexion of 90 degrees, and certainly no evidence of ankylosis.  The Veteran has never been found to have a diagnosis of intervertebral disc syndrome with incapacitating episodes, such that a rating would be applicable under that code.  Finally, the Board points out that there has been no evidence presented showing any additional neurological deficits that would warrant a separate rating.  As such, the Board finds that the criteria for an increased rating, for the Veteran's service connected back disability, have not been met, and the Veteran is therefore properly rated as 20 percent disabled for this disability.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and increased ratings must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back and knee disabilities with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as noted above, the criteria primarily relate to range of motion, and instability, and the Veteran has been found to have a no more than mild limitation of motion and mild instability.

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In the instant case however, the evidence clearly shows that the Veteran had a claim for TDIU in appellate status, but withdrew that claim in a June 2012 hearing before the undersigned member of the Board, and has not indicated that he wishes to reinstate that claim.  Therefore, the Board does not find consideration of a TDIU rating to be necessary.

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for gout affecting all joints, pancreas, and liver, based on treatment rendered in December 2004 at the VA medical center (VAMC) in West Haven, Connecticut.

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204. The Veteran's claim was filed after October 1, 1997. Under the applicable law, when a Veteran suffers additional disability as the result of VA surgical treatment, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

For claims filed on or after October 1, 1997, the appellant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 2014). 

VA treatment records indicate that the Veteran has received treatment for many years for chronic Hepatitis C.  On December 16, 2004, after a computerized tomography (CT) scan revealed a bulky pancreatic head and closed bile duct (CBD) dilation without stones evident, the Veteran underwent an outpatient endoscopic retrograde cholangiopancreatography (ERCP) at the VAMC in West Haven, Connecticut.  The impression following the procedure was duodenitis, mild dilation of the pancreatic duct in the head of the pancreas, tight distal CBD structure of uncertain etiology with proximal biliary dilation, and 1cm biliary sphincterotomy extending into the stricture.

Later that day, the Veteran complained of very mild epigastric pain with no nausea. The Veteran's treating physician suspected that the Veteran had mild ERCP-induced pancreatitis.  The Veteran complained of pain the next day, and on December 18, 2004, the Veteran was seen on an emergent basis for abdominal pain that had worsened with food.  The impression was mild post-ERCP pancreatitis, stable, with no organ dysfunction, and no biliary obstruction.  On December 19, 2004, the Veteran was treated for continued abdominal pain and left ankle pain.  By December 21, 2004, the Veteran was diagnosed both pancreatitis and crystal-induced arthritis, most likely pseudogout in nature.  On December 23, 2004, the Veteran complained of pain in his left ankle and knees, and he was unable to ambulate.  The Veteran was diagnosed with pancreatitis precipitated by his recent ERCP and dietary stress, but with minimal enzyme changes. 

The record contains subsequent references to treatment for pancreatitis and pseudogout.  To highlight some examples of this further treatment, in February 2006, a VA physician characterized the Veteran's pseudogout as "currently inactive." In August 2007, the Veteran presented with abdominal pain.  An August 2007 CT scan of the abdomen and pelvis revealed evidence of mild pancreatitis with some small loculated posterior pancreatic fluid collection and mild enlargement of the pancreas.  An October 2007 note indicated that the Veteran was taking pancrelipase and omeprazole, and he no longer complained of abdominal pain.  A November 2007 VA rheumatology note indicated that the Veteran had a known history of pseudogout/chondrocalcinosis, and recently bilateral shoulder pain. 

An April 2010 magnetic resonance imaging (MRI) study revealed a normal pancreas and pancreatic ducts, and the splenic vein, hepatic vein, and portal veins were patent.  There was no intra- or extrahepatic biliary ductal dilation, and the liver was unremarkable except for a few small cysts in the right hepatic lobe.  In September 2010, the Veteran reported that he had been told to stop taking his pancreatic enzymes in July 2010.  In April 2011, a VA treatment record indicated that the Veteran was not taking the pancreatic enzymes that had been prescribed to him.  In July 2011, a VA treatment record indicated that the Veteran had last been treated for his pancreatitis and sphincterotomy of CBD stricture in April 2011.  It was noted that the Veteran was no longer taking pancreatic enzymes and was doing well.  The Veteran took diclofenac and NSAIDs in treatment of his pseudogout. 

An independent medical opinion, dated December 2012, was received regarding the Veteran's December 2004 treatment. At that time, the physician noted her extensive credentials, and her extensive review of the Veteran's claims file. After discussing the evidence in the record regarding liver disease in the Veteran, the physician stated that there appeared to be no obvious connection between the Veteran's ERCP and his liver disease.  She stated she knew of no association of ERCP pancreatitis affecting chronic mild Hepatitis C, hepatic hemangioma, or fatty liver.  It was therefore her opinion that there was no additional disability as a result of the ERCP in December 2004.

The physician felt that the medical evidence of record prior to the procedure indicated that an ERCP was the proper procedure to do, to determine if there was a mass at the ampulla, and to identify the cause of the narrowing of the two ducts to be early cholangiocarcinoma.  Therefore, she found no negligence in the scheduling of the procedure.  She also noted that the doctor documented that he asked the Veteran for consent for the procedure.  While she noted that the records did not show the specific risks that were discussed with the Veteran, she indicated that it would be standard for all consents for ERCP to go over the risk of post procedure pancreatitis with possible pain, perforation, bleeding, hospitalization and possible death.  The examiner also noted that the ERCP was conducted in the presence of a GI fellow by a board certified and very experienced attending gastroenterologist, who had years of experience, and no record of malpractice.  The physician further indicated that the records with the ERCP showed appropriate approach and technique in cannulation of the pancreatic duct and then the common bile duct. There was no indication that multiple attempts were needed.  The physician also noted that a standard sphincterotomy was correctly performed to relieve the obstructed bile duct, and that the brushings and biopsies were correctly performed, both of which are necessary to look for malignancy.  Minimal self limited bleeding from biopsies was expected and reported.  The Veteran was stable prior to discharge home and was noted to have mild epigastric discomfort.  Assessment prior to discharged included review of his vital signs and examination of his abdomen.  He was given clear instructions regarding his diet and the side effects of the ERCP. The physician noted that the Veteran was admitted two days after the ERCP with abdominal pain, nausea, and vomiting, with minimal elevation in amylase.  The Veteran was found to have mild post-ERCP pancreatitis without other organ dysfunction and no biliary obstruction.  The physician felt that the Veteran received appropriate treatment for this condition, to include rest, lab test monitoring, intravenous hydration, and was able to tolerate oral intake of clear liquids 24-36 hours later.

The physician concluded, based on these findings, that the ERCP done in December 2004, and the hospitalization in late December 2004 due to side effects from the ERCP, show no evidence of negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of the VA.

The physician then noted that, during the Veteran's hospitalization, the Veteran developed bilateral knee pain and left ankle pain.  Aspiration of fluid from both knees and ankle showed Calcium PyroPhosphate crystals and no evidence of infection or gout.  He was noted to be on medication for over two weeks, and underwent repeated therapeutic taps of his joints for treatment of this pseudogout exacerbation.  Pseudogout was judged to be inactive August 2005, at which time the Veteran was noted to have pain from osteoarthritis.  The physician indicated that the Veteran did experience significant pain and mobility impairment, including 9 days of hospitalization in December 2004 as a result of post-ERCP pancreatitis and coincident but unrelated CPPD joint inflammation flare.  The Veteran was also noted to have required a hospital admission for three days in August 2007, for recurrent pancreatitis with abdominal pain and elevated serum amylase levels.  The physician indicated that both hospitalizations represented additional disability from the December 2004 ERCP procedure, however, there was less than a 50 percent possibility that the additional disability the Veteran incurred was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA.  Post ERCP pancreatitis is a known complication of the procedure.  Subsequent unprovoked bouts of pancreatitis are not rare.

In further discussing the evidence of record, the opining physician indicated that an August 2007 flare up of left wrist and should joint pain was assessed by a rheumatologist to be pseudogout.  An attempt to obtain joint fluid was unsuccessful. X-rays showed chondrocalcinosis.  He was treated with medication and steroids. The examiner noted that pesudogout causes inflammation of joints, and risk factors include old age, joint injury or surgery, genetics, excess iron, overactive parathyroid, hypophosphatasia, hypomagnesemia, and Gitelman's syndrome.  The Veteran's joint inflammation occurred in a joint which underwent prior surgery.  The CPPD flare up began in both knees and an ankle with CPP crystals seen in the aspirated fluid.  Other causes of pseudogout were examined and found to be normal. He responds to steroid medication and joint aspiration.  The physician indicated that there was no causal relationship of the severe pseudogout episode in 2004 to the ERCP or the post ERCP pancreatitis except for the unfortunate coincidence of timing.

In sum, the physician concluded that the Veteran did have significant disability after his ERCP evaluation of a mass in the head of the pancreas and bile duct obstruction. This disability included a 9 day hospitalization for mild post ERCP pancreatitis, and a moderate to severe episode of pseudogout which required assistive devices for ambulation.  Evidence for progression over time to moderate degenerative joint disease in both knees, and mild degenerative disc disease of the lumbar spine are recognized in December 2010.  Recurrence of pancreatitis requiring hospitalization in 2007 is noted.  Additional episodes of joint inflammation requiring joint aspiration and intraarticular steroids in 2007 and 2011 were noted.  The examiner stated that this disability was not due to a failure to exercise reasonable medical care within the VA. While noting that this disability is uncommon, she indicated that it was within the possible side effects of an ERCP that is properly performed, and that the ERCP was provided with the Veteran's informed consent.

Taking into account all relevant evidence, the Board finds that the majority of the evidence of record indicates that the additional disability the Veteran incurred as a result of his December 2004 treatment was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, nor was the proximate cause of additional disability was an event which was not reasonably foreseeable.  In this regard, the Board finds particularly probative the medical evidence cited above, specifically the December 2012 independent medical opinion.  The Board finds this opinion particularly probative because it was made by an experienced medical health professional, was based on an extensive review of the Veteran's claims file, and discussed the Veteran's medical history in detail, before concluding that the Veteran's additional disability was not due to a failure to exercise reasonable medical care, and that it was within the possible side effects of a properly performed ERCP.

The Board notes that the Veteran's representative submitted a copy of a Wikipedia article regarding septic arthritis.  The Veteran's representative appears to be arguing that there was some issue as to whether the Veteran had a diagnosis of septic arthritis and whether this might be related to his surgery.  The Board however finds little merit to this claim.  While some of the Veteran's medical records question a possible diagnosis of septic arthritis, the Veteran was never actually diagnosed with septic arthritis, and in fact a December 2004 treatment record noted that the Veteran was clinically unlikely to have septic arthritis, particularly in both knees simultaneously.  Nor did the medical expert in the December 2012 opinion indicate that the Veteran appeared to carry an actual diagnosis of septic arthritis.  Therefore, it appears any argument related to a diagnosis of septic arthritis is moot.

The Board also notes that the Veteran's representative initially questioned the fact that there was no copy of the actual consent form for the procedure in question. When this case was previously before the Board, the actual consent form was not of record, however, in a letter received in January 2013 from the Veteran, he indicated that he recalled signing a form prior to the ERCP procedure.  Although he indicated that he did not remember anyone going over the risk of the procedure with him, the December 2012 independent medical opinion indicated that it would be standard for all consents for ERCP to go over the risk of post procedure pancreatitis with possible pain, perforation, bleeding, hospitalization and possible death, and that the doctor documented consent was given; therefore, at the time of the prior decision, the Board finds that the greater weight of probative evidence strongly supports a finding that the Veteran was informed of the possibility of such side effects prior to his surgery.

Since the last Board decision in April 2013, the actual consent form was found and associated with the Veteran's claims file.  After considering this document, the Board still finds that the Veteran was adequately provided with informed consent regarding his procedure.  This form listed possible complications of the procedure to include "bleeding, perforation, adverse medication reaction, aspiration pneumonia, and pancreatitis."  The Veteran was therefore was clearly provided information that he might experience the complication he in fact did experience.  

The Veteran argues that, because there is a risk of death with this procedure, had he been notified of that, he would not have undergone the procedure, and therefore, he did not receive adequate information to provide informed consent.  The Board has considered this argument, but finds it without merit.  The facts indicate that the Veteran was informed that pancreatitis could be a complication of this procedure, he signed a form indicating consent to the procedure, and in fact this is the complication that resulted from the procedure.  The Board does not find that fact that the Veteran may not have been informed of a potential complication, when that potential complication did not happen, to be a fatal flaw as to the issue of whether the Veteran was able to provide informed consent.

While the Board has considered all of the Veteran's arguments, including in his recent hearing testimony, and notes that he is competent to report symptomatology and when it occurred, it finds that the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  There is no question that the Veteran had additional disability after his procedure, specifically, pancreatitis; however, the question of whether it was due to medical error, or an event not reasonably foreseeable, is a question requiring medical expertise outside the scope of the Veteran's knowledge.  As to the question of pseudogout or CPPD, the Board specifically finds that this was not an additional disability due to VA treatment; in finding so, the Board relies heavily on the December 2012 Independent Medical opinion, which indicated that there was no causal relationship of the severe pseudogout episode in 2004 to the ERCP or the post ERCP pancreatitis except for the unfortunate coincidence of timing.

Having therefore carefully considered the evidence pertaining to the Veteran's claim, the Board concludes that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151.  Simply put, the greater weight of probative evidence is against a finding that he suffered additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the residuals were not reasonably foreseeable. 

As discussed, an independent medical professional has concluded that while there is additional disability due to the ERCP, it is not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable.  This physician provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that this physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Therefore, the Board finds the independent medical opinion to be of great probative value.  The Veteran has produced no competent evidence to counter the physician's opinion. 

Again, the Board has considered the Veteran's own lay assertions in his several hearings during the course of this appeal.  Certainly, he is competent to report the onset of symptoms such as pain following his surgery, and, to this extent, his assertion is entitled to probative weight.  And, the Board does not dispute the fact that the Veteran incurred an additional disability due to this procedure, specifically, pancreatitis.  However, as noted, the question of whether he has additional disability in which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgery; or due to an event not reasonably foreseeable, is a complex medical issue that is beyond the realm of a layman's competence.  Thus, the Board ultimately places far more probative weight on the findings and conclusions of the competent VA health care provider recited above. 

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for additional disability is not warranted.  Accordingly, the claim is denied.






ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for gout affecting all joints, and additional disability involving the pancreas and liver, based on treatment rendered in December 2004 at the VA medical center (VAMC) in West Haven, Connecticut, is denied.

Entitlement to a rating in excess of 20 percent for post-operative meniscectomy, right knee, under Diagnostic Code 5257 is denied

Entitlement to a 20 percent rating under Diagnostic Code 5258 for the right knee, prior to November 7, 2013, is granted, subject to the regulatory provisions governing the payment of monetary benefits.

Entitlement to an increased evaluation of 20 percent under Diagnostic Code 5258 for the right knee, on and after November 7, 2013, is granted, subject to the regulatory provisions governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for chondromalacia, left knee, under Diagnostic Code 5257, is denied

Entitlement to a rating in excess of 10 percent for limitation of motion in the left knee on and after November 7, 2013, is denied.

Entitlement to a 10 percent for limitation of motion in the left knee prior to November 7, 2013, is granted, subject to the regulatory provisions governing the payment of monetary benefits.







Entitlement to an increased rating for low back strain, currently evaluated as 20 percent disabling, is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


